Citation Nr: 1110553	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (DM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for hypertension.  In November 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in July 2007.

In December 2009, the Board remanded the Veteran's claim of entitlement to service connection for hypertension to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding VA treatment records and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained VA treatment records through October 2010.  Additionally, the Veteran was afforded a VA examination in January 2010.  This matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected DM.

As noted above, the Veteran was afforded a VA examination in January 2010 to determine whether his hypertension was aggravated by his service-connected DM.  The examiner concluded that the Veteran's hypertension was not aggravated by his DM.  However, he did not provide a sufficient rationale for this conclusion.  He seems to explain his conclusion by stating that the Veteran's hypertension had been fairly well controlled both before and after his DM diagnosis.  This contradicts VA treatment records which include notations that the Veteran's hypertension is poorly controlled.  In light of this inadequate rationale and contradiction with the other medical evidence of record, the Board finds that the January 2010 VA examiner's opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  In light of the deficiencies in the January 2010 VA examination, the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected DM, must be remanded for an addendum opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from the Northern Indiana VA Medical Center, covering the period from October 2010, to the present, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original January 2010 VA examiner, if possible, for clarification of the opinion.  Specifically, the examiner should provide a complete rationale for his conclusion that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus, type II.  The examiner should specifically address the VA treatment records indicating that the Veteran's hypertension was poorly controlled.  The Veteran may be recalled for examination, if deemed necessary.

If the January 2010 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his hypertension.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed hypertension was aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected diabetes mellitus, type II.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


